         Case 1:15-cv-00488-MMS Document 99 Filed 02/17/21 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 15-488L
                                   (Filed: February 17, 2021)

*************************************
TECHNICAL COLLEGE OF THE LOW *
COUNTRY,                            *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                             ORDER

       On February 16, 2021, the parties in the above-captioned case filed a joint status report.
The parties indicated that they are still awaiting final approval of the proposed settlement.

        In keeping with the parties’ proposal, the court orders the parties to file a joint status
report no later than Wednesday, March 3, 2021, updating the court on the status of approval of
the settlement and payment.

       IT IS SO ORDERED.


                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Senior Judge
